FILED
                                                                                              AUG 25 2010
                               UNITED STATES DISTRICT COURT
                                                                                       Clerk. U.S. District & Bankruptcy
                               FOR THE DISTRICT OF COLUMBIA                            Courts for the District of Columbia



 Brucestan T. Jordan,                          )
                                               )
                 Plaintiff,                    )
                                               )
         v.                                    )       Civil Action No.       10 1439
                                               )
 United States et al.,                         )
                                               )
                 Defendants.                   )


                                    MEMORANDUM OPINION

         This matter, brought pro se, is before the Court on its initial review of the complaint

 accompanied by an application to proceed in forma pauperis. The Court will grant the

 application to proceed in forma pauperis and dismiss the case for lack of jurisdiction.

        Plaintiff, a prisoner at the Federal Correctional Institution in Miami, Florida, seeks review

under the Administrative Procedure Act ("APA"), 5 U.S.c. §§ 701 et seq., of agency action

allegedly taken during his criminal prosecution in the United States District Court for the Middle

District of Tennessee. He claims that but for defendants' acts, which allegedly included the filing

of two ex parte motions under seal and the withholding of evidence from plaintiff, "defendants

would not have received the judgment and sanctions that were awarded to [them]." CompI. at 4.

The sanctions awarded "include[] becoming 'perceived' in rem property of the UNITED

STATES," id., which apparently is how plaintiff views his imprisonment. Plaintiff seeks, among

other relief, the suspension of his sentence and of "[a]ny and all probation and/or supervised

release requirements." Id. at 6.

       Because plaintiff is in essence challenging his conviction and sentence, his recourse lies, if

at all, in the procedures set forth at 28 U.S.C. § 2255. See Taylor v. United States Board of
Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (an attack on one's conviction and sentence is

properly pursued by motion under 28 U.S.C. § 2255); Ojo v. Immigration & Naturalization

Service, 106 F.3d 680,683 (5 th Cir. 1997) (the sentencing court is the only court with jurisdiction

to hear a defendant's complaint regarding errors that occurred before or during sentencing);

accord LoBue v. Christopher, 82 F.3d 1081, 1082-84 (D.C. Cir. 1996) (determining that the

district court lacked subject matter jurisdiction over a declaratory judgment action because the

remedy of habeas corpus was available in the location of the plaintiffs' custodian); Williams v.

Hill, 74 F.3d 1339, 1340 (D.C. Cir. 1996) (stating that "it is well-settled that a [person] seeking

relief from his conviction or sentence may not bring [actions for injunctive and declaratory

relief]") (citations omitted).

        Section 2255 provides that:

         [a] prisoner in custody under sentence of a court established by Act of Congress
         claiming the right to be released upon the ground that the sentence was imposed in
         violation of the Constitution or laws of the United States ... or is otherwise
         subject to collateral attack, may move the court which imposed the sentence to
         vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). Moreover,

        [a]n application for a writ of habeas corpus in behalf of a prisoner who is
        authorized to apply for relief by motion pursuant to [28 U.S.C. § 2255], shall not
        be entertained if it appears that the applicant has failed to apply for relief, by
        motion, to the court which sentenced him, or that such court has denied him relief,
        unless it also appears that the remedy by motion is inadequate or ineffective to test
        the legality of his detention.

28 U.S.C. § 2255(e). Plaintiff has not shown that his available remedy is inadequate or ineffective

to test his detention. This Court therefore lacks jurisdiction over the claims. A separate Order of

dismissal accompanies this Memorandum Opinion.




Date: August l(p ,2010


                                                  2